UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):August 28, 2012 GALTECH SEMICONDUCTOR MATERIALS CORPORATION (Exact name of registrant as specified in its charter) Utah 0-27177 87-0427597 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification No.) 25th Street Issaquah, WA (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (425) 391-3019 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 —Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On August 28, 2012 the Board of Directors of Galtech Semiconductor Materials Corp, by unanimous vote, elected and immediately appointed, Dr. Frank N. Kautzmann III as a Director, Chairman, CEO and President of Galtech, following unanimous acceptance of Mr. Garrett Quintanas’s resignation as Chairman, CEO and President. Mr. Quintana remains a Director and member of the board. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GALTECH SEMICONDUCTOR MATERIALS CORPORATION Registrant Dated: August 28, 2012 By: /s/ Dr. Frank N. Kautzmann, III Dr. Frank N. Kautzmann,Chairman, CEO and President 2
